Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 24, 2022. 

Amendments
           Applicant's amendment filed October 29, 2019 is acknowledged. Applicant has cancelled Claims 15-42, 46-47, 49-54, 56-58, and 60-62, and amended Claims 3-10, 43-45, 48, and 59.
	Claims 1-14, 43-45, 48, 55, and 59 are pending.

Election/Restrictions
Applicant has elected the following species, wherein:
i) the alternative OTC sequence SEQ ID NO is SEQ ID NO:13 (hOTC-CO21), as recited in Claims 13-14; and
	ii) the alternative method step is wherein the AAV vector and synthetic nanocarriers coupled to an immunosuppressant are concomitantly administered during early disease onset, as recited in Claim 4. 

Claims 1-14, 43-45, 48, 55, and 59 are pending.
	Claims 5-9 and 55 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-4, 10-14, 43-45, 48, and 59 are under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/839,766 filed April 28, 2019 and 62/698,503 filed on July 16, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
Applicant has filed Information Disclosure Statements on October 16, 2019 and October 24, 2022 that have been considered. 
The information disclosure statement filed October 16, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Specification
1. 	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g. pg 14, line 31). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Allowable Subject Matter
2. 	The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 14 recites SEQ ID NO:13, which is a codon-optimized nucleic acid encoding human ornithine transcarbamylase synthetase (OTC). 
	SEQ ID NO:13 appears free of the prior art. 
Wang et al (U.S. 2017/0021037; published January 26, 2017; filed September 8, 2016) is considered relevant prior art for having disclosed codon-optimized nucleic acids encoding human ornithine transcarbamylase synthetase (OTC), said nucleic acid acids being 91% identical to instant SEQ ID NO:13. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. 	Claim 48 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) “used to diagnose the patient as having cancer”. 
With respect to Step 1, the claim is directed to a product, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception, the claim is direct to a composition comprising a nucleic acid sequence that encodes an enzyme associated with the urea cycle disorder and an expression control sequence. The claim embraces a genus of naturally-occurring expression control sequences operably linked to a genus of naturally-occurring genes encoding naturally-occurring enzymes, and thus directed to a nature-based judicial exception (Step 2A, prong one: YES).
With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. While the claim recites “a composition comprising...” such reasonably encompasses mere solutions comprising the cloned or isolated nucleic acid encoding the genus of naturally-occurring expression control sequences operably linked to a genus of naturally-occurring genes encoding naturally-occurring enzymes (Step 2A, prong two: NO).
Ross et al (The DNA sequence of the human X chromosome, Nature 434(7031): 325-337, 2005) is considered relevant prior art for having taught the isolation of naturally occurring human X chromosomal genomic DNA in overlapping bacterial artificial chromosomes, at least one of which naturally and inherently comprises the human ornithine decarboxylase gene and its corresponding expression control sequence(s).
With respect to Step 2B, the isolated, but otherwise unchanged nucleic acid is not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring acid sequences that encode an enzyme associated with the urea cycle disorder. Thus, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself (Step 2B: NO).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim recites “wherein the urea cycle disorder is ornithine transcarbamylase synthetase (OTC) deficiency. Such lacks antecedent basis and renders the claim indefinite because it is unclear if Claim 2 is referring back to the subject having/suspected of having a urea cycle disorder (Claim 1, line 3) or the nucleic acid sequence encoded by the AAV vector (Claim 1, line 5). 
The claim should be amended to recite wherein the nucleic acid sequence that encodes an enzyme associated with the urea cycle disorder is ornithine transcarbamylase synthetase (OTC), for example.

5. 	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation of a sequence that encodes a human OTC and the claim also recites “OTC-CO21” which is the narrower statement of the range/limitation. While it is clear the nucleic acid is to encode a human OTC amino acid sequence, which is also encoded by SEQ ID NO:13 (syn. OTC-CO21), it is unclear if the claim requires said nucleic acid sequence to encode SEQ ID NO:13 (syn. OTC-CO21). The claim is grammatically awkward because the positively recited limitation is a sequence that encodes the OTC amino acid sequence encoded by OTC-CO21 (SEQ ID NO:13). The claim does not positively recite that the nucleotide sequence is OTC-CO21 (syn. SEQ ID NO:13).
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claim should be amended to recite wherein the sequence encoding the OTC is SEQ ID NO: 13.

6. 	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites “a sequence as set forth in SEQ ID NO:…, or a portion thereof’, which renders the claim indefinite because the SEQ ID NO’s are each composed of a plurality of different nucleotide sequences set forth within. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the recites the broad recitation of a sequence that encodes OTC and the claim also recites “SEQ ID NO:13”, for example, which is the narrower statement of the range/limitation. While it is clear the nucleic acid is to encode OTC, it is unclear if the claim requires said nucleic acid sequence to encode SEQ ID NO:13.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claim should be amended to recite wherein the sequence encoding the OTC is SEQ ID NO: 13.

7. 	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation of a sequence that encodes a human OTC and the claim also recites “SEQ ID NO:13” which is the narrower statement of the range/limitation. While it is clear the nucleic acid is to encode a human OTC, which is also encoded by SEQ ID NO:13, it is unclear if the claim requires said nucleic acid sequence to encode SEQ ID NO:13. The claim is grammatically awkward because the positively recited limitation is a sequence that encodes the OTC amino acid sequence also encoded by SEQ ID NO:13. The claim does not positively recite that the nucleotide sequence is SEQ ID NO:13.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claim should be amended to recite wherein the sequence encoding the OTC is SEQ ID NO: 13.

8. 	Claim(s) 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claim recites wherein the AAV vector and synthetic nanocarrier are administered to the subject in an amount effective to reduce humoral and cellular immune responses to the AAV vector. 
Either these are inherent properties of (that naturally flow from) the amount of the AAV vector and synthetic nanocarrier administered to the subject in the independent claim, or they are not. 
To the extent these are inherent properties of (that naturally flow from) the method of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein the AAV vector and synthetic nanocarrier are administered to the subject in an amount effective to reduce humoral and cellular immune responses to the AAV vector" clause does not recite any additional structure(s) and/or active method step(s), but simply states a characterization or conclusion of the results of structure and/or active method step positively recited, e.g. administering the AAV vector and synthetic nanocarrier. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The claim fails to recite, and the specification fails to disclose, an amount of the AAV and synthetic nanocarrier that, upon administration to the subject per the method steps of Claim 1, is not capable of reducing humoral and cellular immune responses to the AAV vector. 
'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

9. 	Claim(s) 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites wherein the AAV vector and synthetic nanocarrier are administered to the subject in an amount effective to reduce humoral and cellular immune responses to the AAV vector. 
Either these are inherent properties of (that naturally flow from) the amount of the AAV vector and synthetic nanocarrier administered to the subject in the independent claim, or they are not. 
The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent these are not inherent properties of (that naturally flow from) the method of the independent claim, then the instant claim is considered indefinite for failing to recite the structure(s), to wit, the corresponding dosage of AAV vector in combination with the corresponding dosage of the synthetic nanoparticle coupled to the immunosuppressant, that is/are necessary and sufficient to cause the recited functional language. 
The claim is considered indefinite because the scope of the claim to achieve the functional property cannot be determined. 
In the instant case, the limitation "wherein the AAV vector and synthetic nanocarrier are administered to the subject in an amount effective to reduce humoral and cellular immune responses to the AAV vector" clause merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear what other structure and/or method step is required to provide the functional characteristic. 
The claim fails to recite, and the specification fails to disclose, an amount of the AAV and synthetic nanocarrier that, upon administration to the subject per the method steps of Claim 1, is not capable of reducing humoral and cellular immune responses to the AAV vector. 
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	Appropriate correction is required.

10. 	Claim(s) 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites wherein the AAV vector and synthetic nanocarrier are administered to the subject in an amount effective to reduce humoral and cellular immune responses to the AAV vector. 
Either these are inherent properties of (that naturally flow from) the amount of the AAV vector and synthetic nanocarrier administered to the subject in the independent claim, or they are not. 
The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent these are not inherent properties of (that naturally flow from) the method of the independent claim, then the instant claim is considered to lack adequate written description for failing to recite the structure(s), to wit, the corresponding dosage of AAV vector in combination with the corresponding dosage of the synthetic nanoparticle coupled to the immunosuppressant, that is/are necessary and sufficient to cause the recited functional language. 
The limitation "wherein the AAV vector and synthetic nanocarrier are administered to the subject in an amount effective to reduce humoral and cellular immune responses to the AAV vector" clause merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The claims are broad for encompassing an enormous genus of subjects, including humans, primates, birds, cats, dogs, sheep, goats, cattle, horses, pigs, mice, rats, guinea pigs, fish, reptiles, wild animals, other domestic animals, other farm animals, and wild animals (pg 20, lines 15-18). About 1,000,000 species of animals (waynesword.palomar.edu/trfeb98.htm, last visited April 8, 2021) are known, from which, mammalian subjects include some 5,500 species (including humans), distributed in about 1,200 genera, 152 families and up to 46 orders (en.wikipedia.org/wiki/Mammal, last visited August 31, 2022).
The claims are broad for encompassing an enormous genus of structurally distinct immunosuppressants (pg 15, line 21-pg 16, line 15).
The claims are broad for encompassing an enormous genus of anatomically distinct administration routes by which the AAV vector and/or immunosuppressant nanoparticles are administered to the subject, but not limited to, subretinal, intravitreal, intravenous, intraperitoneal, intramuscular, inhalation, ingestion, intrathecal, intracranial, topical, transdermal, subcutaneous, peritoneal, or other conventional routes (pg 42, lines 8-9).
Zhou et al (Challenges and Strategies: The Immune Responses in Gene Therapy, Medicinal Research Reviews 24(6): 748-761, 2004) is considered relevant prior art for having taught the host immune responses are important parts of the challenges of gene therapy (Abstract), including ornithine transcarbamylase gene therapy (pg 754). Viral gene products, transgene products, and viral proteins induce host immune responses in the targeted tissues, leading to many problems in gene therapy, including transient expression of the therapeutic gene, non-efficient re-administration of the same vectors, and severe side-effects in clinical trials. The route of vector administration can significantly contribute to the immune responses to the viral vectors and transgene products, as different injection routes play different roles in circumventing the immune response in gene therapy (pg 755). While strategies to circumvent the immune responses undesired in gene therapy include immunosuppression (pgs 754-755), such is not a fully realized treatment modality.
The claims fail to recite, and the specification fails to disclose, a nexus between the required rAAV vector dosage(s) and immunosuppressant nanoparticle dosage(s) to be administered to the enormous genus of human and non-human animals and the corresponding anatomical administration route(s) so as to necessarily and predictably achieve a reduction in the humoral and cellular immune responses to the AAV vector.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered to a first animal subject, e.g. iguana, via a first administration route, e.g. subcutaneously, in combination with a first immunosuppressant nanoparticle dosage administered via a first administration route, e.g. intramuscularly, to necessarily and predictably achieves a reduction in the humoral and cellular immune responses to the AAV vector, as opposed a second rAAV dosage administered via a second administration route, e.g. intravenously, in combination with a second immunosuppressant nanoparticle dosage administered via a second administration route, e.g. intraperitoneally, that is unable to achieve a reduction in the humoral and cellular immune responses to the AAV vector, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first rAAV dosage administered to a first subject, e.g. horse, via a first administration route, e.g. via intrathecal injection, in combination with a first immunosuppressant nanoparticle dosage administered via a first administration route, e.g. topically, that is unable to achieve a reduction in the humoral and cellular immune responses to the AAV vector, transforms said first rAAV dosage and/or first administration route into one that is now necessarily and predictably capable of achieving a reduction in the humoral and cellular immune responses to the AAV vector.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

11. 	Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites a composition comprising a viral vector comprising a composition comprising a nucleic acid. Such renders Claim 59 indefinite because the object “comprising a composition” lacks antecedent basis because Claim 48, to which Claim 59 refers, recites a plurality of compositions, e.g. salts, buffers, water, nucleic acids, or portions thereof, other structurally undisclosed/unrecited elements of the generically recited composition, etc… 
Claim 59 should be amended to recite ‘a composition comprising viral vector comprising a nucleic acid sequence that encodes an enzyme associated with the urea cycle disorder and an expression control sequence’.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12. 	Claim(s) 48 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al (The DNA sequence of the human X chromosome, Nature 434(7031): 325-337, 2005). 
With respect to Claim 48, Ross et al is considered relevant prior art for having taught the isolation of naturally occurring human X chromosomal genomic DNA in overlapping bacterial artificial chromosomes, at least one of which naturally and inherently comprises the human ornithine decarboxylase gene and its corresponding expression control sequence(s).
Thus, Ross et al anticipate the claim.

13. 	Claim(s) 43, 45, 48, and 59 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (U.S. 2017/0021037; published January 26, 2017; filed September 8, 2016).
With respect to Claim 48, Wang et al is considered relevant prior art for having disclosed a composition comprising a nucleic acid sequence that encodes an enzyme associated with the urea cycle disorder and an expression control sequence [0040, 57].
With respect to Claim 59, Wang et al disclosed a composition comprising viral vector comprising a nucleic acid sequence that encodes an enzyme associated with the urea cycle disorder and an expression control sequence [0040, 57].
With respect to Claim 43, Wang et al disclosed a composition comprising an AAV vector comprising a nucleic acid sequence that encodes an enzyme associated with the urea cycle disorder and an expression control sequence. [0040, 57].
	With respect to Claim 45, Wang et al disclosed a kit comprising the composition comprising an AAV vector comprising a nucleic acid sequence that encodes an enzyme associated with the urea cycle disorder and an expression control sequence (e.g. [0056], the hOTC delivery constructs…delivered in single composition (syn. kit) or multiple compositions (syn. kits); [0057], “formulated in dosage units” (syn. kit)).
	Thus, Wang et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14. 	Claims 1-4, 10-14, 43-45, 48, and 59 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al (U.S. 2017/0021037; published January 26, 2017; filed September 8, 2016) in view of Finn et al (WO 16/055437).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Wang et al is considered relevant prior art for having disclosed a method comprising the step of administering to a subject a rAAV vector comprising a nucleic acid sequence encoding OTC (e.g. Examples 9-10). 

Wang et al do not disclose the method further comprises the step of administering an immunosuppressant to the subject. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Finn et al is considered relevant prior art for having disclosed a method of AAV-based gene therapy, the method comprising the steps of administering to a subject a recombinant AAV vector and an immunosuppressant (Abstract), wherein the therapeutic transgene may encode ornithine transcarbamylase (pg 16, line 31), and wherein the therapeutic transgene is operably linked to an expression control sequence, e.g. a promoter (pg 10, lines 9-30). Finn et al disclosed the rAAV vector and immunosuppressive agent are administered to the subject concomitantly, e.g. the immunosuppressant and rAAV are administered simultaneously (pg 25, lines 1-13), or are present in a single composition (pg 22, lines 22-23). 
Finn et al disclosed the immunosuppressant and empty viral capsids led to synergistic enhancement of transgene expression (e.g. Example 3). 
Finn et al disclosed the immunosuppressant may be encapsidated within a synthetic nanocarrier, e.g. liposome (e.g. pg 23, lines 28-29; as disclosed in the instant specification, pg 26, lines 16-17, “synthetic nanocarriers….comprise….liposome”). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, virology, and gene delivery vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Wang et al to further comprise the step of administering an immunosuppressive agent with a reasonable expectation of success because Finn et al successfully demonstrated the ability to combine administration of an immunosuppressive agent with a rAAV gene therapy expression vector, thereby achieving a synergistic improvement of therapeutic transgene expression while also reducing humoral and cellular immune responses. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 48, Wang et al is considered relevant prior art for having disclosed a composition comprising a nucleic acid sequence that encodes an enzyme associated with the urea cycle disorder and an expression control sequence [0040, 57].
Finn et al is disclosed AAV-based gene therapy, wherein the therapeutic transgene may encode ornithine transcarbamylase (pg 16, line 31), and wherein the therapeutic transgene is operably linked to an expression control sequence, e.g. a promoter (pg 10, lines 9-30).
With respect to Claim 59, Wang et al disclosed a composition comprising viral vector comprising a nucleic acid sequence that encodes an enzyme associated with the urea cycle disorder and an expression control sequence [0040, 57].
Finn et al is disclosed AAV-based gene therapy, wherein the therapeutic transgene may encode ornithine transcarbamylase (pg 16, line 31), and wherein the therapeutic transgene is operably linked to an expression control sequence, e.g. a promoter (pg 10, lines 9-30).
With respect to Claim 43, Wang et al disclosed a composition comprising an AAV vector comprising a nucleic acid sequence that encodes an enzyme associated with the urea cycle disorder and an expression control sequence. [0040, 57].
Finn et al is disclosed AAV-based gene therapy, wherein the therapeutic transgene may encode ornithine transcarbamylase (pg 16, line 31), and wherein the therapeutic transgene is operably linked to an expression control sequence, e.g. a promoter (pg 10, lines 9-30).
	With respect to Claim 45, Wang et al disclosed a kit comprising the composition comprising an AAV vector comprising a nucleic acid sequence that encodes an enzyme associated with the urea cycle disorder and an expression control sequence (e.g. [0056], the hOTC delivery constructs…delivered in single composition (syn. kit) or multiple compositions (syn. kits); [0057], “formulated in dosage units” (syn. kit)).
	Finn et al disclosed the AAV gene therapy vectors with an immunosuppressant are present in a composition or kit form (Abstract; pg 3, lines 17-18).
	With respect to Claim 2, Wang et al disclosed the subject has or is suspected of having OTC deficiency [0062].
With respect to Claim 4, Finn et al disclosed the rAAV vector and immunosuppressive agent are administered to the subject concomitantly, e.g. the immunosuppressant and rAAV are administered simultaneously (pg 25, lines 1-13), or are present in a single composition (pg 22, lines 22-23).
With respect to Claim 3, the "wherein the AAV vector and synthetic nanocarrier are administered to the subject in an amount effective to reduce humoral and cellular immune responses to the AAV vector" clause does not recite any additional structure(s) and/or active method step(s), but simply states a characterization or conclusion of the results of structure and/or active method step positively recited, e.g. administering the AAV vector and synthetic nanocarrier. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). Instant limitations appear to be inherent properties that naturally flow from the steps positively recited in the independent Claim 1.
The claim fails to recite, and the specification fails to disclose, an amount of the AAV and synthetic nanocarrier that, upon administration to the subject per the method steps of Claim 1, is not capable of reducing humoral and cellular immune responses to the AAV vector. 
Finn et al disclosed the immunosuppressant and empty viral capsids led to synergistic enhancement of transgene expression (e.g. Example 3), in the absence of inflammation and pre-existing humoral immunity (Example 5) and inhibiting macrophages (Example 6).
With respect to Claims 10-11, Wang et al disclosed wherein the nucleic acid sequence encoding hOTC is codon-optimized [0008, 94].
	With respect to Claims 12-14, the claims are directed to the OTC enzyme encoded by the nucleic acid sequence of SEQ ID NO:13. Wang et al disclosed the codon-optimized nucleic acid sequence encodes an OTC enzyme whose amino acid sequence is 100% identical to instant SEQ ID NO:25 encoded by the nucleotide sequence of SEQ ID NO:13. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
15. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/             Primary Examiner, Art Unit 1631